In a proceeding pursuant to Family Court Act article 5 to establish paternity and for an order of support, the father appeals, as limited by his brief, from so much of an order of the Family Court, Queens County (Sparrow, J.), dated April 13, 1993, which denied his objections to an order of the same court (Marchetti, H.E.), dated March 9, 1993, as directed him to pay child support of $244 biweekly, which includes $94 for child care.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The father contends that the application of the Child Support Standards Act (hereinafter CSSA) to the facts of this case
*562(see, Family Ct Act § 413), is unjust and inappropriate because, after paying his child support obligations, he is unable to meet his monthly expenses. However, the father has failed to rebut the presumption that the application of the CSSA guidelines yielded the correct amount of child support (see, Matter of Maddox v Doty, 186 AD2d 135). Moreover, contrary to the father’s contention, the Family Court properly considered the father’s financial resources, which include voluntary contributions to retirement and savings plans (see, Family Ct Act § 413 [1] [f|; Matter of Webb v Rugg, 197 AD2d 777).
The father’s remaining contentions are without merit. Bracken, J. P., Balletta, Copertino and Hart, JJ., concur.